719 N.W.2d 706 (2006)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Ira Wilbur WHITLOCK, a Minnesota Attorney, Registration No. 265275.
No. A06-988.
Supreme Court of Minnesota.
August 10, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Ira Wilbur Whitlock committed professional misconduct warranting public discipline, namely, failure to competently effect service of process in a dram shop matter and in failing to timely inform his clients of his failure to effect service, in violation of Rules 1.1 and 1.4, Minnesota Rules of Professional Conduct.
*707 Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs and disbursements under Rule 24, RLPR.
This court has independently reviewed the file and has determined that in light of the serious consequences of respondent's misconduct and respondent's prior disciplinary history, the appropriate discipline is a 90-day suspension. The suspension is stayed for a period of two years on condition that respondent commit no additional violations of the Rules of Professional Conduct. If at any time during the two-year stayed suspension period the Director files an affidavit with the court attesting that the Director reasonably believes that respondent has further violated the Rules of Professional Conduct, respondent shall be immediately suspended without further hearing for a period of 90 days. Respondent shall be subject to such additional disciplinary proceedings as may be warranted by the nature of respondent's conduct.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Ira Wilbur Whitlock is suspended from the practice of law for 90 days, suspension stayed subject to the conditions set forth above. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice